UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-29466 National Research Corporation (Exact name of Registrant as specified in its charter) Wisconsin 47-0634000 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1treet, Lincoln, Nebraska 68508 (Address of principal executive offices) (Zip Code) (402) 475-2525 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of "large accelerated filer,""accelerated filer," "smaller reporting company," and "emerging growth company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smaller reporting company ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class A Common Stock, $.001 par value, outstanding as of April 28, 2017: 20,925,598 shares Class B Common Stock, $.001 par value, outstanding as of April 28, 2017: 3,543,463 shares -1- NATIONAL RESEARCH CORPORATION FORM 10-Q INDEX For the Quarter Ended March 31, 2017 Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8-15 Item 2. Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 16-21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 Signatures 23 Exhibit Index 24 -2- Special Note Regarding Forward-Looking Statements Certain matters discussed in this Quarterly Report on Form 10-Q are “forward-looking statements” within the meaning of Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements can generally be identified as such because the context of the statement includes phrases such as National Research Corporation, doing business as NRC Health (“NRC Health,” the “Company,” “we,” “our,” “us” or similar terms), “believes,” “expects,” or other words of similar import. Similarly, statements that describe the Company’s future plans, objectives or goals are also forward-looking statements. Such forward-looking statements are subject to certain risks and uncertainties which could cause actual results or outcomes to differ materially from those currently anticipated. Factors that could affect actual results or outcomes include, without limitation, the following factors: ● The possibility of non-renewal of the Company’s client service contracts and retention of key clients; ● The Company’s ability to compete in its markets, which are highly competitive, and the possibility of increased price pressure and expenses; ● The effects of an economic downturn; ● The impact of consolidation in the healthcare industry; ● The impact of federal healthcare reform legislation or other regulatory changes; ● The Company’s ability to attract and retain key managers and other personnel; ● The possibility that the Company’s intellectual property and other proprietary information technology could be copied or independently developed by its competitors; ● The possibility that the Company could be subject to security breaches or computer viruses; and ● The factors set forth under the caption “Risk Factors” in Part I, Item 1A of the Company’s Annual Report on Form 10-K for the year ended December31, 2016, as such section may be updated or supplemented by PartII, Item 1A of the Company’s subsequently filed Quarterly Reports on Form 10-Q (including this Report). Shareholders, potential investors and other readers are urged to consider these and other factors in evaluating the forward-looking statements, and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements included are only made as of the date of this Quarterly Report on Form 10-Q and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. -3- PART I – Financial Information ITEM 1. Financial Statements NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts and par value) March 31, 2017 December 31, 2016 (unaudited) Assets Current assets: Cash and cash equivalents $ 34,664 $ 33,021 Trade accounts receivable, less allowance for doubtful accounts of $165 and $169 in 2017 and 2016, respectively 13,524 10,864 Unbilled revenue 1,923 1,546 Prepaid expenses 2,237 1,585 Income tax receivable 24 14 Other current assets 11 35 Total current assets 52,383 47,065 Property and equipment, net 12,133 11,806 Intangible assets, net 2,977 3,124 Goodwill 57,881 57,861 Other 685 768 Total assets $ 126,059 $ 120,624 Liabilities and Shareholders’ Equity Current liabilities: Current portion of notes payable $ 2,499 $ 2,683 Accounts payable 817 765 Accrued wages, bonus and profit sharing 3,306 4,543 Accrued expenses 2,658 3,069 Current portion of capital lease obligations 101 82 Income taxes payable 3,563 662 Dividends payable 4,218 4,213 Deferred revenue 17,189 15,497 Total current liabilities 34,351 31,514 Notes payable, net of current portion 225 857 Deferred income taxes 5,073 4,670 Other long term liabilities 838 777 Total liabilities 40,487 37,818 Shareholders’ equity: Preferred stock, $0.01 par value; authorized 2,000,000 shares, none issued Class A Common stock, $0.001 par value; authorized 60,000,000 shares, issued 25,753,828 in 2017 and 25,656,760 in 2016, outstanding 20,916,570 in 2017 and 20,891,069 in 2016 26 26 Class B Common stock, $0.001 par value; authorized 80,000,000 shares, issued 4,320,875 in 2017 and 4,308,875 in 2016, outstanding 3,543,463 in 2017 and 3,539,931 in 2016 4 4 Additional paid-in capital 48,787 46,725 Retained earnings 73,810 71,507 Accumulated other comprehensive loss (2,508 ) (2,626 ) Treasury stock, at cost; 4,837,258 Class A shares, 777,412 Class B shares in 2017 and 4,765,691 Class A shares, 768,944 Class B shares in 2016 (34,547 ) (32,830 ) Total shareholders’ equity 85,572 82,806 Total liabilities and shareholders’ equity $ 126,059 $ 120,624 See accompanying notes to condensed consolidated financial statements -4- NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except for per share amounts, unaudited) Three months ended March 31 2017 2016 Revenue $ 30,276 $ 27,870 Operating expenses: Direct 12,500 11,539 Selling, general and administrative 6,686 7,357 Depreciation and amortization 1,106 968 Total operating expenses 20,292 19,864 Operating income 9,984 8,006 Other income (expense): Interest income 14 11 Interest expense (27 ) (85 ) Other, net 9 74 Total other income (expense) (4 ) Income before income taxes 9,980 8,006 Provision for income taxes 3,459 2,500 Net income $ 6,521 $ 5,506 Earnings Per Share of Common Stock: Basic Earnings Per Share: Class A $ 0.15 $ 0.13 Class B $ 0.93 $ 0.79 Diluted Earnings Per Share: Class A $ 0.15 $ 0.13 Class B $ 0.91 $ 0.77 Dividends Per Share of Common Stock: Class A $ 0.10 $ 0.08 Class B $ 0.60 $ 0.48 Weighted average shares and share equivalents outstanding: Class A - basic 20,737 20,710 Class B - basic 3,513 3,489 Class A - diluted 21,245 21,012 Class B - diluted 3,576 3,549 See accompanying notes to condensed consolidated financial statements -5- NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands, unaudited) Three months ended March 31, 2017 2016 Net income $ 6,521 $ 5,506 Other comprehensive income (loss): Foreign currency translation adjustment $ 118 $ 874 Other comprehensive income (loss) $ 118 $ 874 Comprehensive Income $ 6,639 $ 6,380 See accompanying notes to condensed consolidated financial statements. -6- NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, unaudited) Three months ended March 31, 2017 2016 Cash flows from operating activities: Net income $ 6,521 $ 5,506 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,106 968 Deferred income taxes 403 761 Reserve for uncertain tax positions 44 (105 ) Non-cash share-based compensation expense 450 536 Net changes in assets and liabilities: Trade accounts receivable (2,647 ) (4,167 ) Unbilled revenue (374 ) 33 Prepaid expenses (540 ) (254 ) Accounts payable 207 469 Accrued expenses, wages, bonuses and profit sharing (1,606 ) 58 Income taxes receivable and payable 2,890 (2,451 ) Deferred revenue 1,689 3,013 Net cash provided by operating activities 8,143 4,367 Cash flows from investing activities: Purchases of property and equipment (1,425 ) (1,084 ) Net cash used in investing activities (1,425 ) (1,084 ) Cash flows from financing activities: Payments on notes payable (816 ) (594 ) Payments on capital lease obligations (27 ) (25 ) Cash paid for non-controlling interest (2,000 ) Proceeds from exercise of stock options 547 Payment ofemployee payroll tax withholdings on share-based awards exercised (105 ) (147 ) Payment of dividends on common stock (4,213 ) (18,440 ) Net cash used in financing activities (5,161 ) (20,659 ) Effect of exchange rate changes on cash 86 597 Change in cash and cash equivalents 1,643 (16,779 ) Cash and cash equivalents at beginning of period 33,021 42,145 Cash and cash equivalents at end of period $ 34,664 $ 25,366 Supplemental disclosure of cash paid for: Interest, net of capitalized amounts $ 24 $ 83 Income taxes $ 122 $ 4,361 Supplemental disclosure of non-cash investing and financing activities: Capital lease obligations originated for property and equipment $ 64 $ Stock tendered to the Company for cashless exercise of stock options in connection with equity incentive plans $ 1,612 $ See accompanying notes to condensed consolidated financial statements. -7- NATIONAL RESEARCH CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF CONSOLIDATION AND PRESENTATION National Research Corporation, doing business as NRC Health (“NRC Health,” the “Company,” “we,” “our,” “us” or similar terms), is a leading provider of analytics and insights that facilitate measurement and improvement of the patient and employee experience while also increasing patient engagement and customer loyalty for healthcare providers, payers and other healthcare organizations in the United States and Canada. The Company’s solutions enable its clients to understand the voice of the customer with greater clarity, immediacy and depth. The Company’s six operating segments are aggregated into one reporting segment because they have similar economic characteristics and meet the other aggregation criteria from the Financial Accounting Standards Board (“FASB”) guidance on segment disclosure. The six operating segments are Experience, The Governance Institute, Market Insights, Transparency, NRC Health Canada and Transitions (formerly Connect), which offer a portfolio of solutions that address specific needs around market insight, experience, transparency and governance for healthcare providers, payers and other healthcare organizations. The condensed consolidated balance sheet of the Company at December 31, 2016, was derived from the Company’s audited consolidated balance sheet as of that date. All other financial statements contained herein are unaudited and, in the opinion of management, include all adjustments (consisting only of normal recurring adjustments) the Company considers necessary for a fair presentation of financial position, results of operations and cash flows in accordance with accounting principles generally accepted in the United States. Information and footnote disclosures included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto that are included in the Company’s Form 10-K for the year ended December 31, 2016, filed with the Securities and Exchange Commission (the “SEC”) on March 3, 2017. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, National Research Corporation Canada, doing business as NRC Health Canada. The condensed consolidated statement of income for the three months ended March 31, 2016 also included Customer-Connect LLC. Customer-Connect LLC became a wholly-owned subsidiary in March 2016 and was previously a variable interest entity for which NRC Health was deemed the primary beneficiary. On June 30, 2016, Customer-Connect LLC was dissolved. All significant intercompany transactions and balances have been eliminated. The functional currency of the Company’s foreign subsidiary, National Research Corporation Canada, doing business as NRC Health Canada, is the subsidiary’s local currency. The Company translates the assets and liabilities of its foreign subsidiary at the period-end rate of exchange and its foreign subsidiary’s income statement balances at the average rate prevailing during the period. The Company records the resulting translation adjustment in accumulated other comprehensive loss, a component of shareholders’ equity. Since the undistributed earnings of the Company’s foreign subsidiary are considered to be indefinitely reinvested, no taxes were provided for on currency translation adjustments arising from converting the investment denominated in a foreign currency to U.S. dollars. Gains and losses related to transactions denominated in a currency other than the subsidiary’s local currency and short-term intercompany accounts are included in other income (expense) in the condensed consolidated statements of income. Reclassifications Certain reclassifications have been made to the 2016 financial statement information to conform to the 2017 financial statement presentation. There was no impact on the previously reported net income and earnings per share. -8- Fair Value Measurements The Company’s valuation techniques are based on maximizing observable inputs and minimizing the use of unobservable inputs when measuring fair value. Observable inputs reflect readily obtainable data from independent sources, while unobservable inputs reflect the Company’s market assumptions. The inputs are then classified into the following hierarchy: (1) Level 1 Inputs—quoted prices in active markets for identical assets and liabilities; (2) Level 2 Inputs—observable market-based inputs other than Level 1 inputs, such as quoted prices for similar assets or liabilities in active markets, quoted prices for similar or identical assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data; and (3) Level 3 Inputs—unobservable inputs. Commercial paper included in cash equivalents is valued at amortized cost, which approximates fair value due to its short-term nature. These are included as a Level 2 measurement in the table below. The following details the Company’s financial assets and liabilities within the fair value hierarchy at March 31, 2017 and December 31, 2016: Fair Values Measured on a Recurring Basis Level 1 Level 2 Level 3 Total (In thousands) As of March 31, 2017 Money Market Funds $ 11,006 $ $ $ 11,006 Commercial Paper 23,584 23,584 Total $ 11,006 $ 23,584 $ $ 34,590 As of December 31, 2016 Money Market Funds $ 11,200 $ $ $ 11,200 Commercial Paper 21,450 21,450 Total $ 11,200 $ 21,450 $ $ 32,650 The Company’s long-term debt is recorded at historical cost. The following are the carrying amounts and estimated fair values, using a Level 2 discounted cash flow analysis based primarily on estimated current rates available for debt of the same remaining duration and adjusted for nonperformance and credit risk: March 31, 2017 December 31, 2016 (In thousands) Total carrying amounts of long-term debt $ 2,724 $ 3,540 Estimated fair value of long-term debt $ 2,718 $ 3,533 The Company believes that the carrying amounts of trade accounts receivable, accounts payable and accrued expenses approximate their fair value due to the short maturity of those instruments. All non-financial assets that are not recognized or disclosed at fair value in the financial statements on a recurring basis, which includes goodwill and non-financial long-lived assets, are measured at fair value in certain circumstances (for example, when there is evidence of impairment). As of March 31, 2017, and December 31, 2016, there was no indication of impairment related to the Company’s non-financial assets. -9- 2. INCOME TAXES The effective tax rate for the three-month period ended March 31, 2017 increased to 34.7% compared to 31.2% for the same period in 2016. The increase in the effective tax rate for the three-month period ending March 31, 2017 was mainly due to higher tax benefits in 2016 from the exercise of options and vesting of restricted stock of $166,000, as well as United States federal tax examination adjustments decreasing tax expense by $48,000 in 2016. The United States federal tax examination for the tax year ended December 31, 2013 was completed in the three-month period ended March 31, 2016. 3. NOTES PAYABLE The Company’s term note is payable in monthly installments of $212,468. Borrowings under the term note bear interest at an annual rate of 3.12%. The outstanding balance of the term note at March 31, 2017 was $2.7 million. The Company also has a revolving credit note that was renewed in June 2016 to extend the term to
